DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-9 and 15-44 are pending in the application.  Claims 2-4 and 10-14 are cancelled.  Claims 19-36 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group I: Species b. pertaining to Fig. 13A in the reply filed on 14 September 2020 and 24 November 2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 15-18, 37 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2017/0243879) (hereinafter, “Yu”).

Re: independent claim 1, Yu discloses in figs. 13E-13F a memory array, comprising: a vertical stack of alternating insulative levels (33/34) and wordline levels (46); and channel material (60) extending vertically along the stack; the channel material comprising a semiconductor composition [0093] and having first segments 

    PNG
    media_image1.png
    172
    331
    media_image1.png
    Greyscale


Re: independent claim 9, Yu discloses in figs. 13E-13F a memory array, comprising: a vertical stack of alternating insulative levels (33/34) and wordline levels (46); charge-blocking material (512) adjacent the wordline levels (46); charge-storage material (504) adjacent the charge-blocking material; charge-tunneling material (506/506L) adjacent the charge-storage material; and channel material (60) extending vertically along the stack, and being adjacent the charge-tunneling material (506/506L); the channel material comprising a semiconductor composition [0093]; the semiconductor composition having first regions adjacent the wordline levels and having second regions adjacent the insulative levels; and the second regions comprising projections of channel material extending toward the insulative levels (see annotated figure above).

Re: claim 5, Yu discloses in figs. 13E-13F the memory array of claim 1 further comprising charge-storage material (504) between the first segments and the wordline levels; and wherein the charge-storage material (504) is configured as segments which 

Re: claims 6 and 18, Yu discloses in figs. 13E-13F the memory array of claims 5 and 17 wherein the charge-storage material is a charge-trapping material [0085].

Re: claim 7, Yu discloses in figs. 13E-13F the memory array of claim 6 wherein the charge-trapping material comprises silicon nitride [0085].

Re: claim 8, Yu discloses in figs. 13E-13F the memory array of claim 6 wherein the charge-trapping material (504) is configured as structures adjacent the wordline levels, with such structures being vertically-spaced from one another by gaps adjacent the insulative levels (see fig. 2L).

Re: claim 15, Yu discloses in figs. 13E-13F the memory array of claim 9 wherein the insulative levels comprise voids (fig. 13E).

Re: claim 16, Yu discloses in figs. 13E-13F the memory array of claim 9 wherein the insulative levels comprise silicon dioxide [0071].

Re: claim 17, Yu discloses in figs. 13E-13F the memory array of claim 9 wherein the charge-storage material (504) is configured as segments which are arranged one 

Re: claims 37 and 41, Yu discloses the memory array of claims 1 and 9, further comprising at least one Insulative layer (44) between the insulative (33/34) and wordline levels (46). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-40 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0243879) (hereinafter, “Yu”) in view of Lee et al. (US 8,872,256) (hereinafter, “Lee”)

Re: claims 38 and 42, Yu discloses the memory array of claims 1 and 9.
Yu does not disclose at least two discrete and separate insulative layers between the insulative and wordline levels.
Lee discloses in fig. 3C at least two discrete and separate insulative layers (BIL1, BIL2) between the insulative and wordline levels.


Re: claims 39 and 43, Yu in view of Lee further discloses the memory array of claims 38 and 42 wherein one of the at least two discrete and separate insulative layers (BIL1, BIL2) comprises high-k material (col 8 ll. 10-29).

Re: claims 40 and 44, Yu in view of Lee further discloses the memory array of claims 39 and 43 wherein the other of the at least two discrete and separate insulative layers comprises silicon oxide (col 8 ll. 10-29). 


Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.